Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 5, 2022, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed January 5, 2022 have been considered.


Claim Objections

 	Claims 8-10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5-7, 12-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 10, 13, 17, 18, and 20 of U.S. Patent No. 11238903 [‘903]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘903
1. A method, comprising: receiving one or more commands associated with a sequence of operations to be performed on an array of memory cells, the array of memory cells coupled with a voltage rail; coupling one or more capacitors of a capacitive component with the voltage rail based at least in part on the sequence of operations; and performing the sequence of operations in accordance with the one or more commands and based at least in part on the voltage rail coupled with the one or more capacitors.

1. A method, comprising: identifying an operating condition associated with a voltage rail coupled with an array of memory cells; coupling a capacitive component with the voltage rail based at least in part on identifying the operating condition; and transferring, by the voltage rail coupled with the capacitive component, a voltage to the array of memory cells.
2. The method of claim 1, further comprising: predicting that a voltage of the voltage rail will satisfy a threshold voltage based at least in part on performing the sequence of operations; and coupling the one or more capacitors of the capacitive component with the voltage rail based at least in part on predicting that the voltage will satisfy the threshold voltage.
8. The method of claim 1, further comprising: receiving one or more commands comprising a sequence of operations to be performed on the array of memory cells, wherein identifying the operating condition comprises predicting, based at least in part on the one or more commands, that the voltage will satisfy a threshold when performing the sequence of operations.
4. The method of claim 2, further comprising: predicting that the voltage of the voltage rail will satisfy the threshold voltage based at least in part on the sequence of operations, wherein each sequence of a plurality of sequences of operations corresponds to a respective set of one or more voltages. 

13. The method of claim 11, further comprising: receiving one or more commands comprising a sequence of operations to be performed on the array of memory cells, wherein determining that the at least one operating voltage of the one or more operating voltages satisfies the threshold comprises predicting, based at least in part on the one or more commands, that the at least one operating voltage will satisfy the threshold when performing the sequence of operations.
5. The method of claim 2, further comprising: predicting that the voltage of the voltage rail will satisfy the threshold voltage based at least in part on a type of one or more operations of the sequence of operations.

See claim 13.
6. The method of claim 1, further comprising: transferring, by the voltage rail coupled with the one or more capacitors, one or more voltages to the array of memory cells, wherein performing the sequence of operations is based at least in part on transferring the one or more voltages.

17. An apparatus, comprising: an array of memory cells; a first voltage rail coupled with the array of memory cells and configured to transfer a first voltage to the array of memory cells; a second voltage rail coupled with the array of memory cells and configured to transfer a second voltage to the array of memory cells; a control component configured to identify that at least one operating voltage of one or more operating voltages associated with the first voltage rail will droop below a threshold; and a set of one or more switching components configured to couple the first voltage rail with the second voltage rail based at least in part on identifying that the at least one operating voltage will droop below the threshold.
7. The method of claim 6, wherein the one or more capacitors maintain the one or more voltages on the voltage rail for at least a portion of the sequence of operations.
10. The method of claim 1, wherein the capacitive component maintains the voltage on the voltage rail for at least a portion of an access operation of the array of memory cells.
12. The method of claim 1, wherein the sequence of operations comprises a read operation, a write operation, a refresh operation, or any combination thereof.
13. The method of claim 11, further comprising: receiving one or more commands comprising a sequence of operations to be performed on the array of memory cells, wherein determining that the at least one operating voltage of the one or more operating voltages satisfies the threshold comprises predicting, based at least in part on the one or more commands, that the at least one operating voltage will satisfy the threshold when performing the sequence of operations.
13. An apparatus, comprising: an array of memory cells; a voltage rail coupled with the array of memory cells; a plurality of capacitors each configurable to couple with a respective portion of the voltage rail; circuitry configured to receive one or more commands associated with a sequence of operations; and a plurality of switching components each configurable to couple a respective capacitor of the plurality of capacitors with the respective portion of the voltage rail based at least in part on the sequence of operations.

5. The method of claim 4, wherein coupling the capacitive component with the voltage rail comprises: activating a first set of one or more switching components to couple the plurality of capacitors with the voltage rail.
14. The apparatus of claim 13, wherein the circuitry is configured to: predict that a voltage of the voltage rail will satisfy a threshold voltage based at least in part on performing the sequence of operations; and activate the plurality of switching components to couple the plurality of capacitors with the voltage rail based at least in part on predicting that the voltage will satisfy the threshold voltage.

8. The method of claim 1, further comprising: receiving one or more commands comprising a sequence of operations to be performed on the array of memory cells, wherein identifying the operating condition comprises predicting, based at least in part on the one or more commands, that the voltage will satisfy a threshold when performing the sequence of operations.
16. The apparatus of claim 14, wherein the circuitry is configured to predict that the voltage of the voltage rail will satisfy the threshold voltage based at least in part on the sequence of operations, wherein each sequence of operations of a plurality of sequences of operations corresponds to a respective set of one or more voltages.
13. The method of claim 11, further comprising: receiving one or more commands comprising a sequence of operations to be performed on the array of memory cells, wherein determining that the at least one operating voltage of the one or more operating voltages satisfies the threshold comprises predicting, based at least in part on the one or more commands, that the at least one operating voltage will satisfy the threshold when performing the sequence of operations.
17. The apparatus of claim 14, wherein the circuitry is configured to predict that the voltage of the voltage rail will satisfy the threshold voltage based at least in part on a type of one or more operations of the sequence of operations.
See claim 13.
18. An apparatus, comprising: an array of memory cells; a first voltage rail coupled with the array of memory cells and configured to transfer a first voltage to the array of memory cells based at least in part on a first supply voltage applied to the first voltage rail; a second voltage rail coupled with the array of memory cells and configured to transfer a second voltage to the array of memory cells based at least in part on a second supply voltage applied to the second voltage rail; circuitry configured to receive one or more commands associated with a sequence of operations for the array of memory cells; and a set of one or more switching components configured to couple the first voltage rail with the second voltage rail for at least a portion of the sequence of operations based at least in part on the one or more commands.

6. The method of claim 4, wherein coupling the portion of the capacitive component with the second voltage rail comprises: activating a second set of one or more switching components to couple at least the portion of the plurality of capacitors with the second voltage rail.
19. The apparatus of claim 18, wherein the set of one or more switching components are configured to maintain the first voltage on the first voltage rail for at least a portion of the sequence of operations based at least in part on coupling the first voltage rail with the second voltage rail.
20. The apparatus of claim 17, wherein the set of one or more switching components is further configured to: couple the first voltage rail with the second voltage rail to maintain the first voltage on the first voltage rail for at least a portion of an access operation of the array of memory cells.
20. The apparatus of claim 18, wherein the circuitry is configured to: predict that the first voltage of the first voltage rail will satisfy a threshold voltage based at least in part on performing the sequence of operations; and activate the set of one or more switching components to couple the first voltage rail with the second voltage rail based at least in part on predicting that the first voltage will satisfy the threshold voltage.

18. The apparatus of claim 17, further comprising: one or more sensors configured to sense the one or more operating voltages associated with the first voltage rail at one or more locations along the first voltage rail or one or more locations on a die of the array of memory cells that are coupled with the first voltage rail.

 	As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘903, in that patent '903 recites "... identifying an operating condition associated with a voltage rail coupled with an array of memory cells:..."  However, both claims recite the same structure and are dependent upon an operating condition.  Therefore, it is reasonable to assume that the operating condition maybe the same for both cases, for example, programming the memory cells.
For similar reasons, claims 2, 4, 5-7, 12-14, and 16-20 are rejected over claims 1, 5, 6, 8, 10, 13, 17, 18, and 20 of patent ‘903.

Claim  Rejections-  35  U.S.C.  §   102

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. [US Patent # 8,934,280].
With respect to claim 1, Kuo et al. disclose a method [fig. 1], comprising: receiving one or more commands associated with a sequence of operations [col. 9, lines 19-35] to be performed on an array of memory cells [a plurality of 110’s], the array of memory cells coupled with a voltage rail [via 108/104 to 102]; coupling one or more capacitors of a capacitive component [106] with the voltage rail based at least in part on the sequence of operations; and performing the sequence of operations in accordance with the one or more commands and based at least in part on the voltage rail coupled with the one or more capacitors.  See col. 9.
With respect to claim 6, Kuo et al. disclose transferring, by the voltage rail coupled with the one or more capacitors, one or more voltages to the array of memory cells, wherein performing the sequence of operations is based at least in part on transferring the one or more voltages.  See col. 8, lines 55-67; and, col. 9, lines 1-45.
With respect to claim 7, Kuo et al. disclose the one or more capacitors maintain the one or more voltages on the voltage rail for at least a portion of the sequence of operations.  See col. 8, lines 55-67; and, col. 9, lines 1-45.  It is noted that Kuo et al. indicated that the capacitor is need for programming.
With respect to claim 11, Kuo et al. disclose charging the one or more capacitors to a first voltage prior to coupling the one or more capacitors with the voltage rail, wherein the first voltage is based at least in part on a supply voltage applied to the voltage rail.  See col. 8, lines 55-67; and, col. 9, lines 1-45.  It is noted that Kuo et al. indicated that the capacitor is need for programming.  Additionally, the capacitor would have residual voltage during transitioning between the switches – see fig. 1.
With respect to claim 12, Kuo et al. disclose the sequence of operations comprises a read operation, a write operation, a refresh operation, or any combination thereof.  See col. 8, lines 55-67; and, col. 9, lines 1-45.  It is noted that Kuo et al. indicated that the capacitor is need for programming.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, performing, prior to receiving the one or more commands, the sequence of operations on a second array of memory cells of a memory device; and identifying one or more voltages on a second voltage rail coupled with the second array of memory cells based at least in part on performing the sequence of operations on the second array of memory cells, wherein predicting that the voltage of the voltage rail will satisfy the threshold voltage is based at least in part on the one or more voltages on the second voltage rail.
-with respect to claim 8, activating a set of one or more switching components to couple the one or more capacitors of the capacitive component with the voltage rail, wherein the one or more capacitors correspond to a subset of capacitors of a plurality of capacitors included in the capacitive component.
-with respect to claim 15, the circuitry is configured to: perform, prior to receiving the one or more commands, the sequence of operations on a second array of memory cells of the apparatus; and identify one or more voltages on a second voltage rail coupled with the second array of memory cells based at least in part on performing the sequence of operations on the second array of memory cells, wherein predicting that the voltage of the voltage rail will satisfy the threshold voltage is based at least in part on the one or more voltages on the second voltage rail.
-
Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 26, 2022